DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on August 29, 2019.
Claims 1–20 are currently pending and have been examined.
Information Disclosure Statement
The Information Disclosure Statement filed on April 6, 2020 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–6 and 14–20 are directed to a process (“A method” and “A computer-implemented method”), and claims 7–13 are directed to a machine (“A system”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
For claim 1, the specific limitations that recite an abstract idea are:
receiving a loan application from a prospective borrower;
assessing creditworthiness of the prospective borrower;
executing a loan instrument for a loan to the borrower;
uploading a . . . representation of the loan instrument . . .;
causing a loan record to be generated at a . . . transaction record, the first transaction record comprising a reference to a . . . contract, wherein the . . . contract identifies a loan payment obligation . . .;
issuing a loan obligation to the prospective borrower, thereby developing the prospective borrower into a borrower;
performing a compliance check or causing a compliance check to be performed, the compliance check determining if a prospective payor is approved to make a payment on behalf of the borrower;
if the prospective payor is approved to make the payment, receiving a payment from the prospective payor, the payment comprising an obligation portion and a speculation portion;
tracking the payment against the loan obligation . . .;
 . . . evaluate the loan obligation against a balance owed.
The claims, therefore, recite executing a loan instrument, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  This is an abstract idea because, but for the generic machinery in the claims, the process is a transaction that could be performed between humans alone.  The additional elements of the claims are various generic 
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to generate and pay for a loan transaction.  Claim 1 does introduce more specific technology—distributed ledger technology smart contract and digital tokens—but again, these are merely being used as generic tools to implement the abstract idea above.  The distributed ledger technology only provides an alternative means for recording, tracking, and paying for the loan transaction, rather than creating any type of improvement to the technology itself.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.
Independent claims 8 and 14 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the steps of claim 1 are performed by a system in claim 8 and implemented by another method in claim 14.  Thus, because the same analysis should be used for all categories of See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–7, 9–13, and 15–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 3, 9, 10, 15, and 16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the loan transaction recited in claims 1, 8, and 14 by further specifying the cryptographic hash—“matches the cryptographic hash identified” and “used to uniquely identify and retrieve the data set”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 4, 5, 11, 12, 17, and 18, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the loan transaction recited in claims 1, 8, and 14 by further specifying the loan instrument—“a mortgage agreement, a deed of trust, a loan note, a bond, a purchase agreement, an annuity, and a promissory note” and “a security interest to a real property, a structured payment system represented by a note or contract, a recurring payment obligation, a recurring payment receivable, a cyclical payment 
For claims 6, 13, and 19, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the loan transaction recited in claims 1, 8, and 14 by further specifying how many there are—“multiple loans to respective multiple borrowers . . . in an ordered correlated list”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 7 and 20, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the loan transactions recited in claims 6 and 19 by further specifying the type of loan—“multiple loans . . . secured by a respective security interest”—and the digital representation—“has a respective 
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–6 and 8–19 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al., U.S. Patent App. No. 2019/0228409 (“Madisetti”) in view of Pellew, U.S. Patent App. No. 2019/0087893 (“Pellew”).
For claim 1, Madisetti teaches:
A method for lending, comprising (¶ 99: peer-to-peer lending process):
receiving a loan application from a prospective borrower (¶ 99: loan request from borrower)
assessing creditworthiness of the prospective borrower (¶ 99: credit rating acquired for borrower);
executing a loan instrument for a loan to the borrower (¶ 99–100, 107: loan issued and enforced);
uploading a digital representation of the loan instrument to a data store (¶ 107: loan smart contract records loan information); . . .
causing a loan record to be generated at a first distributed ledger technology transaction record, the first transaction record comprising a reference to a token- managing distributed ledger technology smart contract, wherein the token- managing distributed ledger technology smart contract identifies a loan payment obligation (¶ 107: loan smart contract recording loan information; ¶ 103: loan with token collateral) . . .;
causing a loan-specific distributed ledger technology smart contract or a loan- specific digital wallet to be generated at a second distributed ledger technology transaction record, wherein said loan-specific distributed ledger technology smart contract or said loan-specific digital wallet is associated with a loan-specific digital address and with the token-managing distributed ledger technology smart contract (¶ 160–161: smart contracts linked together, with unique global variables and contract addresses);
issuing a loan obligation to the prospective borrower, thereby developing the prospective borrower into a borrower (¶ 99, 107: loan recorded and enforced)
performing a compliance check or causing a compliance check to be performed, the compliance check determining if a prospective payor is approved to make a payment (¶ 173: payment request can be approved or declined) on behalf of the borrower (¶ 100: guarantor can be used);
if the prospective payor is approved to make the payment, receiving a payment from the prospective payor, the payment comprising an obligation portion and a speculation portion (¶ 99: borrower repays loan amount and interest); . . .
causing the digital token to be transferred to the loan-specific digital address (¶ 107: tokens deposited to smart contract) . . ..
Madisetti does not teach: generating a cryptographic hash of the digital representation; and the cryptographic hash of the digital representation; tracking the payment against the loan obligation using a digital token inside the token-managing distributed ledger technology smart contract; and thereby causing the token-managing distributed ledger technology smart contract to evaluate the loan obligation against a balance owed.
Pellew, however, teaches:
generating a cryptographic hash of the digital representation (¶ 65: encrypted hash of loan document);
and the cryptographic hash of the digital representation (¶ 65: hashed loan document saved and archived);
tracking the payment against the loan obligation using a digital token inside the token-managing distributed ledger technology smart contract (¶ 56: tokens linked to each loan contract and associated with repayment); and
thereby causing the token-managing distributed ledger technology smart contract to evaluate the loan obligation against a balance owed (¶ 77, 85: repayment amount tied to token).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the loan smart contract in Madisetti by adding the encrypted hash and tokens from Pellew.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the peer-to-peer lending marketplace faster and more viable—though segmented tokens and encrypted hashes—a benefit explicitly disclosed by Pellew (¶ 9–10: need for less slow, clunky, and expensive marketplace; ¶ 14, 16: invention uses tokens and encrypted hash to improve secured transactions).
For claim 2, Madisetti and Pellew teach all the limitations of claim 1 above, and Pellew further teaches:
The method of Claim 1, wherein the data store comprises a data storage service containing a data set having a cryptographic hash value that matches the cryptographic hash identified by the token-managing distributed ledger technology smart contract (¶ 67: hash of loan documents matches hash of blockchain).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the loan smart contract in Madisetti by adding the encrypted hash from Pellew.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the peer-to-peer lending marketplace faster and more (¶ 9–10: need for less slow, clunky, and expensive marketplace; ¶ 14, 16: invention uses tokens and encrypted hash to improve secured transactions).
For claim 3, Madisetti and Pellew teach all the limitations of claim 2 above, and Pellew further teaches:
The method of Claim 2, wherein the cryptographic hash is used to uniquely identify and retrieve the data set at the data storage (¶ 66: unique encrypted hash used for storage).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the loan smart contract in Madisetti by adding the encrypted hash from Pellew.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the peer-to-peer lending marketplace faster and more viable—though segmented tokens and encrypted hashes—a benefit explicitly disclosed by Pellew (¶ 9–10: need for less slow, clunky, and expensive marketplace; ¶ 14, 16: invention uses tokens and encrypted hash to improve secured transactions).
For claim 4, Madisetti and Pellew teach all the limitations of claim 1 above, and Madisetti further teaches:
The method of Claim 1, wherein the loan instrument comprises one selected from the group consisting of: a mortgage agreement, a deed of trust, a loan note, a bond, a purchase agreement, an annuity, and a promissory note (¶ 112: variety of loans may be used, including for purchase transactions).
For claim 5, Madisetti and Pellew teach all the limitations of claim 1 above, and Madisetti further teaches:
The method of Claim 1, wherein the loan instrument comprises one selected from the group consisting of: a security interest to a real property, a structured payment system represented by a note or contract, a recurring payment obligation, a recurring payment receivable, a cyclical payment structure, an asset purchase by structured payment, structured rewards as recurring payments, loans based on payment percentage or sales receipt obligations, or an issued note (¶ 113: loans can be for financial securities; ¶ 105: lending with collateral physical assets; ¶ 99: recurring payments).
For claim 6, Madisetti and Pellew teach all the limitations of claim 1 above, and Madisetti further teaches:
The method of Claim 1, further comprising: issuing multiple loans to respective multiple borrowers (¶ 111: pool of multiple lenders, borrowers, and smart contracts) and associating the multiple borrowers with respective digital addresses in an ordered correlated list (¶ 160–161: smart contracts with unique global variables and contract addresses).
For claim 8, Madisetti teaches:
A system for lending comprising (¶ 100: peer-to-peer lending system)
receive a digital representation of an executed loan instrument, the executed loan instrument memorializing a loan agreement with a borrower (¶ 99–100, 107: loan issued and enforced);
upload the digital representation of the executed loan instrument to a data store (¶ 107: loan smart contract records loan information); . . .
cause a loan record to be generated at a first transaction record of the transaction history of the distributed ledger technology computer system, the first transaction record comprising a reference to a token-managing distributed ledger technology smart contract, wherein the token-managing distributed ledger technology smart contract identifies a loan payment obligation (¶ 107: loan smart contract recording loan information; ¶ 103: loan with token collateral) . . .;
cause a loan-specific distributed ledger technology smart contract or a loan-specific digital wallet to be generated at a second distributed ledger technology transaction record, wherein said loan-specific distributed ledger technology smart contract or said loan-specific digital wallet is associated with a loan-specific digital address and with the token- managing distributed ledger technology smart contract (¶ 160–161: smart contracts linked together, with unique global variables and contract addresses);
issuing a loan obligation to the prospective borrower, thereby developing the prospective borrower into a borrower (¶ 99, 107: loan recorded and enforced)
perform a compliance check or cause a compliance check to be performed, the compliance check determining if a prospective payor is approved to make a payment (¶ 173: payment request can be approved or declined) on behalf of the borrower (¶ 100: guarantor can be used);
if the prospective payor is approved to make the payment, receiving a payment from the prospective payor, the payment comprising an obligation portion and a speculation portion (¶ 99: borrower repays loan amount and interest); . . .
cause the digital token to be transferred to the loan-specific digital address (¶ 107: tokens deposited to smart contract) . . ..
Madisetti does not teach: generate a cryptographic hash of the digital representation; and the cryptographic hash of the digital representation; if the prospective payor is approved to make the payment, track a payment received from the prospective payor against a loan obligation using a digital token inside the token-managing distributed ledger technology smart contract; and thereby causing the token-managing distributed ledger technology smart contract to evaluate the loan obligation against a balance owed.
Pellew, however, teaches:
a computer processor and a computer memory device, wherein the system is configured to communicate with a distributed ledger technology computer system that includes multiple computing nodes, each computing node storing a copy, or a portion thereof, of a transaction history of the distributed ledger technology computer system, with the computer memory device containing computer- readable instructions directing the processor (¶ 122: processor carrying out instructions; 68: all nodes used to deploy smart contract):
generate a cryptographic hash of the digital representation (¶ 65: encrypted hash of loan document);
and the cryptographic hash of the digital representation (¶ 65: hashed loan document saved and archived);
if the prospective payor is approved to make the payment, track a payment received from the prospective payor against a loan obligation using a digital token inside the token-managing distributed ledger technology smart contract (¶ 56: tokens linked to each loan contract and associated with repayment); and
thereby causing the token-managing distributed ledger technology smart contract to evaluate the loan obligation against a balance owed (¶ 77, 85: repayment amount tied to token).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the loan smart contract in Madisetti by adding the encrypted hash and tokens from Pellew.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the peer-to-peer lending marketplace faster and more viable—though segmented tokens and encrypted hashes—a benefit explicitly disclosed by Pellew (¶ 9–10: need for less slow, clunky, and expensive marketplace; ¶ 14, 16: invention uses tokens and encrypted hash to improve secured transactions).

For claim 9, Madisetti and Pellew teach all the limitations of claim 8 above, and Pellew further teaches:
The system of Claim 8, wherein the data store comprises a data storage service containing a data set having a cryptographic hash value that matches the cryptographic hash identified by the token-managing distributed ledger technology smart contract (¶ 67: hash of loan documents matches hash of blockchain).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the loan smart contract in Madisetti by adding the encrypted hash from Pellew.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the peer-to-peer lending marketplace faster and more viable—though segmented tokens and encrypted hashes—a benefit explicitly disclosed by Pellew (¶ 9–10: need for less slow, clunky, and expensive marketplace; ¶ 14, 16: invention uses tokens and encrypted hash to improve secured transactions).
For claim 10, Madisetti and Pellew teach all the limitations of claim 9 above, and Pellew further teaches:
The system of Claim 9, wherein the cryptographic hash is used to uniquely identify and retrieve the data set at the data storage (¶ 66: unique encrypted hash used for storage).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the loan smart contract in Madisetti by adding the encrypted hash from Pellew.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the peer-to-peer lending marketplace faster and more (¶ 9–10: need for less slow, clunky, and expensive marketplace; ¶ 14, 16: invention uses tokens and encrypted hash to improve secured transactions).
For claim 11, Madisetti and Pellew teach all the limitations of claim 8 above, and Madisetti further teaches:
The system of Claim 8, wherein the executed loan instrument comprises one selected from the group consisting of: a mortgage agreement, a deed of trust, a loan note, a bond, a purchase agreement, an annuity, and a promissory note (¶ 112: variety of loans may be used, including for purchase transactions), wherein the executed loan instrument sets forth payments (¶ 99: recurring payments).
For claim 12, Madisetti and Pellew teach all the limitations of claim 8 above, and Madisetti further teaches:
The system of Claim 8, wherein the loan instrument comprises one selected from the group consisting of: a security interest to a real property, a structured payment system represented by a note or contract, a recurring payment obligation, a recurring payment receivable, a cyclical payment structure, an asset purchase by structured payment, structured rewards as recurring payments, loans based on payment percentage or sales receipt obligations, or an issued note (¶ 113: loans can be for financial securities; ¶ 105: lending with collateral physical assets; ¶ 99: recurring payments).
For claim 13, Madisetti and Pellew teach all the limitations of claim 8 above, and Madisetti further teaches:
The system of Claim 8, wherein the computer memory device contains computer- readable instructions directing the processor to: issue multiple loans to respective multiple borrowers (¶ 111: pool of multiple lenders, borrowers, and smart contracts) and associate the multiple borrowers with respective digital addresses in an ordered correlated list (¶ 160–161: smart contracts with unique global variables and contract addresses).
For claim 14, Madisetti teaches:
A computer-implemented method for lending, comprising (¶ 99: peer-to-peer lending process):
receiving a loan application from a prospective borrower (¶ 99: loan request from borrower);
assessing creditworthiness of the prospective borrower (¶ 99: credit rating acquired for borrower);
executing a loan instrument for a loan to the borrower (¶ 99–100, 107: loan issued and enforced);
uploading a digital representation of the loan instrument to a data store (¶ 107: loan smart contract records loan information); . . .
at a distributed ledger interaction module, causing a loan record to be generated at a first distributed ledger technology transaction record, the first transaction record comprising a reference to a token-managing distributed ledger technology smart contract, wherein the token-managing distributed (¶ 107: loan smart contract recording loan information; ¶ 103: loan with token collateral) . . .;
at the distributed ledger interaction module, causing a loan-specific distributed ledger technology smart contract or a loan-specific digital wallet to be generated at a second distributed ledger technology transaction record, wherein said loan- specific distributed ledger technology smart contract or said loan-specific digital wallet is associated with a loan-specific digital address and with the token- managing distributed ledger technology smart contract (¶ 160–161: smart contracts linked together, with unique global variables and contract addresses);
issuing a loan obligation to the prospective borrower, thereby developing the prospective borrower into a borrower (¶ 99, 107: loan recorded and enforced);
performing a compliance check or causing a compliance check to be performed, the compliance check determining if a prospective payor is approved to make a payment (¶ 173: payment request can be approved or declined) on behalf of the borrower (¶ 100: guarantor can be used);
if the prospective payor is approved to make the payment, receiving a payment from the prospective payor, the payment comprising an obligation portion and a speculation portion (¶ 99: borrower repays loan amount and interest)
at the distributed ledger interaction module, causing the digital token to be transferred to the loan-specific digital address (¶ 107: tokens deposited to smart contract) . . ..
Madisetti does not teach: generating a cryptographic hash of the digital representation; and the cryptographic hash of the digital representation; at a settlement module, tracking the payment against the loan obligation using a digital token inside the token-managing distributed ledger technology smart contract; and thereby causing the token-managing distributed ledger technology smart contract to evaluate the loan obligation against a balance owed.
Pellew, however, teaches:
generating a cryptographic hash of the digital representation (¶ 65: encrypted hash of loan document);
and the cryptographic hash of the digital representation (¶ 65: hashed loan document saved and archived);
at a settlement module, tracking the payment against the loan obligation using a digital token inside the token-managing distributed ledger technology smart contract (¶ 56: tokens linked to each loan contract and associated with repayment); and
thereby causing the token- managing distributed ledger technology smart contract to evaluate the loan obligation against a balance owed (¶ 77, 85: repayment amount tied to token).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the loan smart contract in Madisetti by adding the encrypted hash and tokens from Pellew.  One of ordinary skill in the art would have been motivated (¶ 9–10: need for less slow, clunky, and expensive marketplace; ¶ 14, 16: invention uses tokens and encrypted hash to improve secured transactions).
For claim 15, Madisetti and Pellew teach all the limitations of claim 14 above, and Pellew further teaches:
The method of Claim 14, wherein the data store comprises a data storage service containing a data set having a cryptographic hash value that matches the cryptographic hash identified by the token-managing distributed ledger technology smart contract (¶ 67: hash of loan documents matches hash of blockchain).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the loan smart contract in Madisetti by adding the encrypted hash from Pellew.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the peer-to-peer lending marketplace faster and more viable—though segmented tokens and encrypted hashes—a benefit explicitly disclosed by Pellew (¶ 9–10: need for less slow, clunky, and expensive marketplace; ¶ 14, 16: invention uses tokens and encrypted hash to improve secured transactions).
For claim 16, Madisetti and Pellew teach all the limitations of claim 15 above, and Pellew further teaches:
The method of Claim 15, wherein the cryptographic hash is used to uniquely identify and retrieve the data set at the data storage (¶ 66: unique encrypted hash used for storage).
For claim 17, Madisetti and Pellew teach all the limitations of claim 14 above, and Madisetti further teaches:
The method of Claim 14, wherein the loan instrument comprises one selected from the group consisting of: a mortgage agreement, a deed of trust, a loan note, a bond, a purchase agreement, an annuity, and a promissory note (¶ 112: variety of loans may be used, including for purchase transactions), wherein the loan instrument sets forth payments (¶ 99: recurring payments).
For claim 18, Madisetti and Pellew teach all the limitations of claim 14 above, and Madisetti further teaches:
The method of Claim 14, wherein the loan instrument comprises one selected from the group consisting of: a security interest to a real property, a structured payment system represented by a note or contract, a recurring payment obligation, a recurring payment receivable, a cyclical payment structure, an asset purchase by structured payment, structured rewards as recurring payments, loans based on payment percentage or sales receipt obligations, or an issued note (¶ 113: loans can be for financial securities; ¶ 105: lending with collateral physical assets; ¶ 99: recurring payments).
For claim 19, Madisetti and Pellew teach all the limitations of claim 14 above, and Madisetti further teaches:
The method of Claim 14, further comprising: issuing multiple loans to respective multiple borrowers (¶ 111: pool of multiple lenders, borrowers, and smart contracts) and associating the multiple borrowers with respective digital addresses in an ordered correlated list (¶ 160–161: smart contracts with unique global variables and contract addresses).
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al., U.S. Patent App. No. 2019/0228409 (“Madisetti”) in view of Pellew, U.S. Patent App. No. 2019/0087893 (“Pellew”) and Kakavand et al., U.S. Patent App. No. 2018/0341648 (“Kakavand”).
For claim 7, Madisetti and Pellew teach all the limitations of claim 6 above, and Madisetti further teaches:
The method of Claim 6, wherein: each of the multiple loans is secured by a respective security interest (¶ 113: loans can be for financial securities; ¶ 105: lending with collateral assets);
each respective security interest is memorialized by a respective loan instrument (¶ 105: assets tokenized for loans);
each respective loan instrument has a respective digital representation uploaded to the data store (¶ 107: loan smart contract records loan information);
The combination of Madisetti and Pellew does not teach: each respective loan instrument digital representation has a respective unique uniform resource locator link at the data store, the uniform resource locator link comprising the cryptographic hash; and for each of the multiple loans, the respective uniform resource locator link is included in a respective distributed ledger technology transaction record.



each respective loan instrument digital representation has a respective unique uniform resource locator link at the data store, the uniform resource locator link comprising the cryptographic hash (¶ 41: encrypted URL and cryptographic hash for contract data); and
for each of the multiple loans, the respective uniform resource locator link is included in a respective distributed ledger technology transaction record (¶ 41: encrypted URL in transaction data that is accessible from distributed ledger).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the loan smart contract in Madisetti and the encrypted hash and tokens in Pellew by adding the URL from Kakavand.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving accessibility of contracts—a benefit explicitly disclosed by Kakavand (¶ 21: need for availability of contracts while maintaining security; ¶ 38–41: invention addresses need in part through accessible URL).  Madisetti, Pellew, and Kakavand are all related to distributed ledger transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more accessible by combining these methods together.
For claim 20, Madisetti and Pellew teach all the limitations of claim 19 above, and Madisetti further teaches:
The method of Claim 19, wherein: each of the multiple loans is secured by a respective security interest (¶ 113: loans can be for financial securities; ¶ 105: lending with collateral assets)
each respective security interest is memorialized by a respective loan instrument (¶ 105: assets tokenized for loans);
each respective loan instrument has a respective digital representation uploaded to the data store (¶ 107: loan smart contract records loan information);
The combination of Madisetti and Pellew does not teach: each respective loan instrument digital representation has a respective unique uniform resource locator link at the data store, the uniform resource locator link comprising the cryptographic hash; and for each of the multiple loans, the respective uniform resource locator link is included in a respective distributed ledger technology transaction record.
	Kakavand, however, teaches:
each respective loan instrument digital representation has a respective unique uniform resource locator link at the data store, the uniform resource locator link comprising the cryptographic hash (¶ 41: encrypted URL and cryptographic hash for contract data); and
for each of the multiple loans, the respective uniform resource locator link is included in a respective distributed ledger technology transaction record (¶ 41: encrypted URL in transaction data that is accessible from distributed ledger).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the loan smart contract in Madisetti and the encrypted hash and tokens in Pellew by adding the URL from Kakavand.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving (¶ 21: need for availability of contracts while maintaining security; ¶ 38–41: invention addresses need in part through accessible URL).  Madisetti, Pellew, and Kakavand are all related to distributed ledger transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more accessible by combining these methods together.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Leonard et al., U.S. Patent App. No. 2019/0272591, discloses a blockchain encoding loan actions.  
Yantis et al., U.S. Patent App. No. 2019/0303926, discloses a blockchain for documenting and executing loan transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.




/DIVESH PATEL/Examiner, Art Unit 3696                            

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696